—In an *648action, inter alia, to recover damages for malicious prosecution, the plaintiffs appeal from an order of the Supreme Court, Rock-land County (O’Rourke, J.), dated December 10, 2001, which, granted the motion of the defendants Town of Ramapo and Town of Ramapo Police Department, in effect, for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
After the respondents made out a prima facie case for summary judgment, the plaintiffs failed to raise a triable issue of fact that the respondents may be held liable for malicious prosecution (see Smith-Hunter v Harvey, 95 NY2d 191; Hopkinson v Lehigh Val. R.R. Co., 249 NY 296; Goddard v Daly, 295 AD2d 314; Quigley v City of Auburn, 267 AD2d 978; Viza v Town of Greece, 94 AD2d 965).
The plaintiffs’ remaining contentions are without merit. Ritter, J.P., Luciano, Cozier and Rivera, JJ., concur.